Citation Nr: 1138333	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral feet disorders, to include pes planus.

4.  Entitlement to service connection for a low back disorder, to include as due to bilateral knee and feet disorders.

5.  Entitlement to an initial rating in excess of 10 percent for early posttraumatic osteoarthritis of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

While the Veteran did not include tinnitus on his two notices of disagreement (NOD) submitted in October 2007, he did state he suffered from ringing in his ears in a statement attached to his NODs.  The RO addressed his tinnitus in the February 2008 statement of the case (SOC) and the Veteran indicated in his substantive appeal that he was appealing all issues addressed in the SOC.  As such, the Board will address service connection for tinnitus as on appeal.

The Veteran requested a hearing before a Board member in his April 2008 substantive appeal VA Form 9; however, after receiving a March 2009 notification of the time of his scheduled hearing the Veteran submitted a request that his claims file be forwarded to the Board for review, withdrawing his request for a Board hearing.

The issues of entitlement to service connection for bilateral feet disorders, entitlement to service connection for a low back disorder, and entitlement to initial increased ratings for his bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Providing the Veteran the benefit of the doubt, his tinnitus has been continuous since service.

2.  The Veteran does not have a current psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Posttraumatic stress disorder was not incurred in or a result of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal, effective May 30, 2008.  See 73 Fed. Reg. 23353 56 (Apr. 30, 2008). 

In March 2006 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for tinnitus and PTSD and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  An April 2008 VCAA notice letter also addressed the elements of degree of disability and effective date.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. Quartuccio, 16 Vet. App. at 187. 

To fulfill its statutory duty to assist, the RO obtained the Veteran's post-service treatment records and associated the Veteran's service treatment records (STRs), and afforded the Veteran compensation and pension examinations in July 2006.  To that end, when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they were predicated on a full reading of the medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings concerning his tinnitus and claimed PTSD.  Importantly, the examination reports contained sufficient evidence by which to decide the claim in regards to the onset of the Veteran's tinnitus and whether the Veteran suffered from a psychiatric disorder, and any possible relationship between the claimed disabilities and his active military service. 

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49  (1990). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

With regard to the validity of the averred stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  When the veteran is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.304(d), (f).

VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Notably, the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id. 

Pursuant to regulation, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 303.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Tinnitus

On the Veteran's March 2006 formal claim of entitlement to service connection for several issues, tinnitus was not noted.  On March 2006 cover letter provided by the Veteran's representative it was noted that the Veteran was seeking service connection for tinnitus.

The Veteran's service treatment records do not contain complaints of tinnitus, ear trouble or hearing loss.

In July 2006, the Veteran was afforded a VA audio examination; the examiner noted he had reviewed the claims file, including the 1988 and 1993 audiometric examinations which showed normal hearing.  When asked about his history of noise exposure the Veteran stated that he had served with an artillery unit in service, and that he had worked as a corrections officer for 13 years with annual weapons qualifications.  He stated that he wore hearing protection for his annual weapons qualifications.  He reported his tinnitus began in 1992, and that it was worse in his right ear.  On examination, his middle ear function and hearing were normal.  The examiner did not provide a nexus opinion.

In May 2007, the Veteran was afforded an additional VA audio examination.  During this examination the Veteran noted periodic "ringing" tinnitus on the right, first noted "3-4 years ago."  He reported his greatest exposure to noise was during service, and specifically when he was serving in the Gulf from 1991 to 1992.  He again noted he had annual noise exposure due to annual weapons qualifications at the firing range for his employment.  The examiner opined that the Veteran's tinnitus was less likely than not related to his service because he had described the onset as occurring 3-4 years prior.  The examiner noted that it was more likely that the Veteran's tinnitus was a result of his post-service occupation.

In an October 2007 statement, the Veteran reported that he first developed ringing in his ears in service, and that he complained about it to a medical care provider in service.  He stated that he was told it was normal to have ringing after being around the firing of artillery shells.  

In April 2008, the Veteran submitted an additional statement in support of his claim where he noted he developed ringing in his ears "since being in the field and operation Desert Shield/Desert Storm, where howitzer fire was constant.  He denied that his tinnitus was due to his employment as a corrections officer because he wears hearing protection during his yearly weapons qualifications.

As tinnitus is a subjective condition, the Veteran has provided statements that he first noticed the ringing in his ears in service, and the ringing has been continuous from that time, the Board will provide the Veteran the benefit of the doubt, and finds that entitlement to service connection for bilateral tinnitus is warranted.

PTSD

On his formal March 2006 claim for entitlement to service connection for PTSD, the Veteran did not provide a date for when his disability began.  He indicated that he would provide a consent to obtain treatment records, although he did not indicate for which condition he would be providing medical evidence.

The Veteran was sent a PTSD questionnaire along with the March 2006 VCAA correspondence; however, he never completed and returned the questionnaire.

A review of the Veteran's service treatment records does not reveal any complaints of, treatment for or diagnosis of any acquired psychiatric disorders.

The claims file does not contain any treatment records, VA or private, where the Veteran complained of or was treated for a psychiatric disorder.

In July 2006, the Veteran was afforded a VA PTSD examination.  The Veteran's subjective complaints tended to focus on his legs and not wanting to have disfiguring scars from surgery on his knees.  Regarding his time in the military, the Veteran participated in Operation Desert Storm, Desert Shield, Task Force Grissler, Task Force Ripper and Operation Provide and Operations Adriatic Sea.  He did not describe any particular traumatic stressors while in the military.  "He does not talk about anything he remembers that bothered him."  He felt that his symptoms were related to the military and started after the 9/11 attacks.  He did not report a high level of traumatic stress exposure.  He reported a difficult time following interpersonal problems with his first wife, including one suicidal ideation in 2002-2003.  On mental status examination the Veteran did not report any anxiety symptoms.  While the Veteran had some depressive symptoms around the time of his failed first marriage, he was noted to no longer have these symptoms.  He did not endorse sleep impairment of any magnitude, and stated he did not dream often.  He reported he had never sought any psychiatric assistance.  The examiner found that the Veteran did not meet the DSM IV stressor criteria for PTSD.  She noted that the Veteran, "like all New Yorkers" has strong emotions as a result of 9/11 and when he watches the news or hears about fighting in Iraq.  She noted that he handled these emotions appropriately, even while working in a high-stress atmosphere as a corrections officer.  She found that he did not have an Axis I diagnosis, PTSD or otherwise.

While the Veteran provided a notice of disagreement with the November 2006 denial of entitlement to service connection for PTSD, he did not provide a statement in support of this claim, even though he did provide statements regarding the remainder of his claimed disorders.

In additional statements the Veteran still remained vague regarding his PTSD claim, and did not provide any information regarding his symptoms or his stressors.  On his April 2008 substantive appeal the Veteran simply stated that he did not agree with the July 2006 examiner, and that he had told her more about his time in the Marine Corps than she presented in her examination report.

In light of the foregoing, the Board finds that the evidence does not show that the Veteran has a current acquired psychiatric disorder, to include PTSD, which is related to active military service.  In this regard, the Board observes that a VA examiner was unable to provide a psychiatric diagnosis for the Veteran after examining him and reviewing his claims file, and the record does not contain a medical diagnosis of a psychiatric disorder.  The Board cannot assess the Veteran's credibility regarding this issue because he has not provided any information regarding his stressor(s) or symptoms.  The crux of the denial of this claim is that the Veteran does not have a current diagnosis of a psychiatric disorder, and thus does not complete the first prong of the criteria for entitlement to service connection.  Therefore, the Board must find that service connection is not warranted in this case for PTSD.

For the foregoing reasons, the Board finds that the claim of service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365  (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is denied.


REMAND

Low Back

On his March 2006 formal claim of entitlement to service connection for a low back disorder the Veteran indicated that his condition began in February 1993.  

In July 2006, the Veteran was afforded a VA spine examination where he was noted to have some limitation of flexion, guarding with forward flexion, pain with rating of motion, and "some straightening of lumbar lordosis."  X-rays were read to be within normal limits.  He was assessed with low back pain syndrome and the examiner noted that "with available history/physical examination/neurological examination and spine x-rays taken together, a no more precise diagnosis is possible.  The examiner did not provide a nexus opinion.  

During the examination the Veteran stated that his back pain began two years prior and that he was treated by private physicians for his back pain.  While the claims file contains some private treatment records, none address the Veteran's claimed back disorder.  On remand, the Veteran should be requested to provide consent to release medical records for all treatment he has received for his claimed back disorder.

In an October 2007 statement the Veteran reported his belief that his low back pain developed as a result of his bilateral knee and bilateral feet disorders.  On remand, the Veteran should be afforded a VA examination, to include a nexus opinion regarding the Veteran's secondary service connection theory of entitlement.

Feet

The Veteran was noted to have asymptomatic bilateral pes planus on his enlistment examination in March 1988.  His feet were noted to be normal on his January 1993 release from active duty examination.

The Veteran has provided statements that he purchased insoles and arch supports to help his feet during physical training and running in service. 

Private treatment records indicate that the Veteran may suffer from plantar fasciitis and capsulitis of the left second metatarsophalangeal joint.

The Veteran was afforded a VA feet examination in July 2006, and he was diagnosed with bilateral pes planus.  The examiner did not provide a nexus opinion.  On remand the Veteran should be afforded a VA examination to address whether his bilateral pes planus was aggravated by service, and to determine if he has any other bilateral feet disorders which may be related to service.

Knees

The Veteran contends that his bilateral knee disabilities are worse than contemplated by his 10 percent ratings.

The Veteran was last afforded a VA joints examination in July 2006.  Since that time, private treatment records show, that he has injured his knees twice.  In October 2003, he was noted to have injured his right knee exercising.  He felt his knee "buckle" and it was noted to be swollen.  Following an MRI he was noted to have a bruised bone in his right knee and early osteoarthritis.  In May 2006, the Veteran sought treatment after falling and injuring his left knee when his right knee "gave out."  While the records indicate that an additional MRI would be taken, the results of this test are not in the claims file and the RO/AMC should attempt to obtain those records on remand.

While the RO noted that the Veteran could receive separate ratings for limited range of motion of both flexion and extension, they did not note that separate ratings are available for limitation of motion and instability.  The Board notes the VA General Counsel has held that a veteran who has arthritis (resulting in limited or painful motion) and instability knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

As the Veteran's last VA examination was more than five years ago, and there is an indication in the claims file of instability of the right knee, he should be afforded an additional examination on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify all health care providers who have treated him for his bilateral feet disorder(s), bilateral knee disorders, and low back disorder.  The RO/AMC should then secure any pertinent records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  With respect to any identified government record if the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After all available records and responses from each contacted entity have been associated with the claims file, the Veteran should be scheduled for appropriate VA feet examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Feet Examination. 

Following the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current pes planus was caused or aggravated (i.e., worsened beyond its natural progression) by active service.  The examiner should note the Veteran's in-service examinations noting pes planus and treatment with inserts and boots.  For any other diagnosed feet disorders, the Veteran should provide opinions as to whether the diagnosed disorder was at least as likely as not caused by active duty service.  A complete rationale should be given for all opinions and conclusions expressed in the report. 

3.  The Veteran should be scheduled for a VA spine examination by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Spine Examination. 

Following the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder was caused or aggravated (i.e., worsened beyond its natural progression) by active service.  Additionally, the examiner should provide an opinion as to whether any diagnosed low back disorder is at least as likely as not due to or aggravated by the Veteran's service connected bilateral knee disorders or bilateral feet disorders.  A complete rationale should be given for all opinions and conclusions expressed in the report. 

4.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination to determine the severity of his bilateral knee disorders.  The claims file and a copy of this remand must be provided for the examiner for review.  The examiner must discuss the frequency and duration of flare-ups, any incapacitation during flare-ups, and any restriction on employment or daily activities.  All tests, including range of motion tests, should be completed in accordance with the latest Disability Examination Worksheet for rating disorders of the musculoskeletal system.  All findings should be fully documented and explained in detail. 

The examiner is to render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner is to address whether, and to what extent, the Veteran experiences any functional loss due to pain and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner is to identify all impairments affecting the knees.  The examiner should indicate whether arthritis is present, and whether there is recurrent subluxation or lateral instability of the knees.  If instability of the knees is present the degree of that impairment should be classified as either "slight," "moderate," or "severe."  The examiner should note private treatment records from 2003 and 2006, which noted intervening injuries to the right and left knee.

5.  The RO/AMC is to advise the Veteran that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained and added to the claims folder which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC should readjudicate the Veteran's claims.  If any claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


